DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Office action mailed on March 4, 2021 is vacated. 
The 103 rejection that set forth in Paragraph 4 of the Office action mailed on March 4, 2021 have been withdrawn because the examiner cannot discern proper claim interpretation and cannot determine what is actually being claimed as outlined herein below. 
Election/Restrictions
Applicant’s election of Species II, i.e., Claims 19-20, in the reply filed on November 25, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020. 
 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “A method of etching a transition metal dichalcogenide comprising: etching by: performing an atomic layer deposition cycle exposure for an etching transition metal halide precursor at a first deposition temperature between 50°C and 400°C; performing an atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C; and removing portions of a transition metal dichalcogenide coating” in lines 1-8.
The preamble recites the limitation “A method of etching a transition metal dichalcogenide comprising” in line 1. 
The body of the claim recites “etching by: performing an atomic layer deposition cycle exposure for an etching transition metal halide precursor at a first deposition temperature between 50°C and 400°C; performing an atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C; and removing portions of a transition metal dichalcogenide coating” in lines 2-8. 
the atomic deposition cycle exposure  is performed to form a layer or to etch a layer. In addition, the limitation “performing an atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C” also is not clear that particular process conducted to deposit a layer or etch a layer. Furthermore, what is the function of “water?” Is it a precursor or an etchant? 
Atomic layer deposition (ALD) process used to form or deposit a layer/film on a target substrate it is not clear how such process can be used to etch etching a transition metal dichalcogenide as recited in the preamble of claim 19. In addition, it is not clear that the whether the claimed temperature rage, i.e., between 50°C and 400°C, a layer deposition temperature or an etching temperature. Further, it is not clear what type of film or layer is being deposited. Furthermore, it is not clear what is the purpose or function of “water” in the claimed limitation process. Is “water” used as enchant? Is “water” is used as oxidant? The speciation also does not clearly described for what purpose “water” is being used.     
Claim 20 recites the limitation “performing an a atomic layer deposition cycle exposure of water at a second deposition temperature between 50°C and 400°C” in lines 3-4 and “ and performing a b atomic layer deposition cycle exposure for a sulfur precursor at a second deposition temperature between 50°C and 400°C” in line 6-7. 
However, it is not clear what “a” and “b” entails. Since there is no particular definition for “a” and “b” in the speciation, the usage “a” and “b” symbols in the claim is ambitions and cannot be understood to one ordinary skill in the art in the meaning and scope.

Therefore,  claims 19 and 20 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Conclusion
With regard to claims 19 and 20, the examiner cannot possibly apply the prior because deciding patentability without disregarding portions of the express wording of the claims and thus resorting to speculation and conjecture as to the particular invention defined therein. Therefore, the examiner cannot make prior art consideration in order to reject claims 19 and 20. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 17, 2021